DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 was filed on the filing date of the instant application on 04/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:


■ Claim 17 recites “A computer program product comprising a computer-readable storage medium …”, and the Claim’s language does not comply with the requirements of MPEP 2106.01.I.  Since "medium" is defined in the disclosure as “… a computer … storage medium (or media) …” (see instant application specification page 21, paragraph [0091]), “… medium … for example, but is not limited to … storage device … memory … not to be construed as being transitory per se …(see instant application specification pages 21-22, paragraph [0092]), and “program instructions … downloaded … via a network … comprise copper transmission … transmission fiber … wireless transmission … (see instant application specification page 22, paragraph [0093]) and thus, “medium/media” that covers both statutory and nonstatutory embodiments (under the broadest reasonable interpretation (BRI) of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (see MPEP 2106.01, and Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, August 24, 2009 - section I.1. step 1). Therefore, the claimed invention can be interpreted as carrier signal, signals, or electric/magnetic fields which are not statutory subject matter, and thus claim 14 is directed to non-statutory matter.
Dependent claims 18-20 also recite “The computer program product …”, and therefore, they are directed to non-statutory matter for the same reasons set forth above.
However, the claim may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory computer readable storage medium” to the claim.  In this application, such an amendment would typically not raise the issue of new matter, even if the specification is silent, because the claim(s) would now only cover ”non-transitory” embodiments disclosed in the instant application's specification.

Allowable Subject Matter
Claims 1-16 are allowed. Claims 17-20 are subject to rejection under 35 U.S.C. 101 and must be rewritten to obviate the rejections set forth in this Office action above.
The closest prior art of Baker (US-PGPUB 2020/0285939 A1) discloses the machine learning systems, separate process of learning and knowledge acquisition which allow the systems to lean from training data (see Fig. 1).
Chen (US-PGPUB 2019/0042743 A1) teaches malware detection and classification using artificial neural network (see Figs.1-1A).
WIERZYNSKI (US-PGPUB 2017/0024641 A1) teaches transfer learning in neural networks (Fig.6).
The prior art does not teach the producing intermediate and final feature functions.
The prior art does not teach the target task samples.
		
Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
07/01/2022